     Case 6:19-cv-00526-ADA Document 73 Filed 09/30/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT

                 FOR THE WESTERN DISTRICT OF TEXAS

                           WACO DIVISION



SYNKLOUD TECHNOLOGIES, LLC,
                                        Civil Action No. 6:19-cv-00525-ADA
           PLAINTIFF,

     v.                                 JURY TRIAL DEMANDED

DROPBOX, INC.,

           DEFENDANT.



SYNKLOUD TECHNOLOGIES, LLC,
                                        Civil Action No. 6:19-cv-00526-ADA
           PLAINTIFF,

     v.                                 JURY TRIAL DEMANDED

DROPBOX, INC.,

           DEFENDANT.



SYNKLOUD TECHNOLOGIES, LLC,
                                        Civil Action No. 6:19-cv-00527-ADA
           PLAINTIFF,

     v.                                 JURY TRIAL DEMANDED

ADOBE, INC.,

           DEFENDANT.




                                  -1-
         Case 6:19-cv-00526-ADA Document 73 Filed 09/30/20 Page 2 of 2




                 AMENDED CORPORATE DISCLOSURE STATEMENT

       Plaintiff SynKloud Technologies, LLC (“SynKloud”), by and through its attorneys and

pursuant to Federal Rule of Civil Procedure 7.1, states that SynKloud’s parent company is IdeaHub

Inc. who owns 100% of its stock



Dated: September 30, 2020                      Respectfully submitted,

                                               /s/ Deepali Brahmbhatt
 Kevin J. Terrazas (SBN 24060708)              Deepali Brahmbhatt (Pro Hac Vice)
 kterrazas@clevelandterrazas.com               dbrahmbhatt@onellp.com
 CLEVELAND TERRAZAS PLLC                       ONE LLP
 4611 Bee Cave Road, Suite 306B                4000 MacArthur Blvd.
 Austin, TX 78746                              East Tower, Suite 500
 Telephone: (512) 680-3257                     Newport Beach, CA 92660
                                               Telephone: (949) 502-2870

                                               John Lord (Pro Hac Vice)
                                               jlord@onellp.com
                                               ONE LLP
                                               9301 Wilshire Blvd.
                                               Penthouse Suite
                                               Beverly Hills, CA 90210
                                               Telephone: (310) 866-5157

                                               Attorneys for Plaintiff,
                                               SynKloud Technologies, LLC



                               CERTIFICATE OF SERVICE

       The undersigned certifies that on September 30, 2020 all counsel of record who are deemed

to have consented to electronic service are being served with a copy of this document via the

Court’s ECF System.


                                                     /s/ Deepali Brahmbhatt
                                                     Deepali Brahmbhatt


                                               -2-
